Citation Nr: 1815724	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to April 1989.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veteran's Law Judge during a May 2017 Video Conference hearing.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issue on appeal.  

The Veteran testified at his May 2017 Video Hearing that he receives Social Security disability benefits and that those records may contain evidence regarding the issue on appeal.  However, there are no Social Security Administration records in the claim file.  The Board will remand to obtain these records.  See Golz v. Shinseki, 590 F.3d 1371, 1320 (2010); 38 C.F.R. § 3.159(c).  

The Veteran reported at the May 2017 hearing that he receives VA treatment for his knee condition and had been treated as recently as April 2017.  The Board notes that updated VA treatment records have been associated with the claim file dating up to February 2018 and that they contain the April 2017 records the Veteran referenced in his hearing.  However, as the issue is being remanded, any remaining outstanding VA treatment records should be associated upon remand.

The Veteran also testified at the May 2017 hearing that his right knee disability has worsened since his August 2015 VA examination, stating that he cannot walk much on his knee anymore and has to use an electric chair to get around.  He also reported that April 2017 knee x-rays showed worsening.  The Board notes that April 2017 VA treatment records contain x-ray results showing severe degenerative joint disease bone on bone medial compartment with severe patella femoral degenerative joint disease.  The Veteran also indicated at the hearing that his range of motion is now more limited, contending that his knee extension is less than 45 degrees.  As the evidence of record suggests his disability has increased in severity since the most recent VA examination in 2015, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration pertaining to any application for disability benefits.  Any efforts to obtain the records must be clearly documented in the claim file.

2.  Obtain any outstanding VA treatment records and associate them with the claim file.  Any efforts to obtain the records must be clearly documented in the claim file.

3.  After the development above has been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his right knee disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. The examiner is asked to provide findings regarding both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




